Appeal by defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered March 2,1983, convicting him of attempted murder in the second degree, robbery in the first degree (seven counts), criminal use of a firearm in the first degree (two counts), assault in the first degree, robbery in the second degree (two counts), criminal use of a firearm in the second degree (two counts), criminal possession of a weapon in the second degree, assault in the second degree, reckless endangerment in the first degree, criminal possession of a weapon in the third degree, and unlawful imprisonment in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.